Hoar, J.
1. The evidence to which the defendant objected was properly admitted. The fact in issue was, whether he sold intoxicating liquor in violation of law. The witness said that he sold beer. Beer is a general name, which includes various liquors, some of which are, and some may not be, intoxicating. The object of the question was to ascertain whether the beer sold was of a kind included within the statute prohibition; and it was proper to ascertain by what other and more specific name it was known and called. The answer of the witness that it was called ale, and especially that it was so called in the defendant’s shop, where it was sold, was direct and competent evidence for this purpose. Commonwealth v. Dobbyn, ante, 44.
2. To play at any game of chance or skill, on the issue of which money, or property having any value, depends, is illegal gaming. It was prohibited by the law of the Colony: “ nor shall any person, at any time, play or game for any money or money worth, upon penalty ” &c. Anc. Chart. 118. By St. 1785, c. 58, § 2, the winner at any game “ of any sum or sums of money, or any other valuable thing whatsoever,” was made subject to an action by the loser; and if no action was prosecuted by him within three months, then to a qui tarn action for treble the value, by any person who should prosecute. The lan guage of the revised statutes upon the same subject is “ any sum of money, or any goods whatever.” Rev. Sts. c. 50, § 12. See also White v. Buss, 3 Cush. 451. This point was decided m Commonwealth v. Taylor, ante, 26.

Exceptions overruled